Citation Nr: 0433132	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  96-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Reeves Jones, attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case returns to the Board following remands to the RO in 
September 2000 and June 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the Board notes that the veteran executed a power 
of attorney in favor of Disabled American Veterans (DAV) in 
January 1984.  In February 1999, the RO received 
correspondence from Reeves Jones, Attorney, indicating that 
the veteran had retained him to assist in his appeal for 
disability benefits.  Following this, the RO continued to 
send claim information to DAV, as well as to Mr. Jones, and 
to receive claim-related documents from both DAV and Mr. 
Jones.  VA regulation specifies that a statement by the 
attorney on his letterhead that he represents the claimant is 
sufficient and the attorney is the recognized representative.  
See 38 C.F.R. § 20.603 (2004).  A claimant may have only one 
recognized representative for a specific claim at any one 
time.  38 C.F.R. § 20.601 (2003).  

In this appeal, the veteran seeks entitlement to TDIU 
pursuant to 38 C.F.R. § 4.16 (2004).  In a June 2003 
decision, the Board awarded the veteran a 60 percent 
disability rating for his service-connected intervertebral 
disc syndrome, which is his only compensable service-
connected disability.  The effective date of the award was 
September 23, 2002, based on a change in the applicable 
evaluation criteria.  Therefore, as of that date, the veteran 
satisfies the percentage criteria for entitlement to TDIU 
under 38 C.F.R. § 4.16(a).  However, in order to grant TDIU, 
the Board must also find evidence that demonstrates that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to service-connected disabilities. Id. 

Review of the claims folder reveals that the veteran last 
underwent a VA examination in October 2002.  The examination 
report is negative for any determination as to the impact of 
the veteran's service-connected back disability on his 
ability to secure or maintain a substantially gainful 
occupation.  There is no other current medical evidence that 
offers any insight on the matter.  In light of the change in 
the evaluation for the back disability, the Board finds that 
a new examination is in order to assess the current status of 
the disability and its effect on the veteran's ability to 
work.  A remand is required to secure such an examination.   

In addition, the record shows that the veteran was previously 
self-employed at the sporting goods store, which he 
ultimately had to close.  According to a May 2004 employer 
statement, he began working at a printing company in August 
2000.  He worked seven hours a day, three days a week.  The 
veteran worked until the end of May 2004, when he left due to 
disability.  A supplemental statement from the employer 
received in August 2004 specified that the veteran left due 
to disability from back pain.  In a September 2004 statement, 
the veteran indicated that his termination was due to his 
back disability, that it had been planned, and that he had 
been working fewer hours because of increased problems with 
his back.  The veteran previously submitted pay records for 
three weeks in April 2004, but these records did not include 
documentation of hours worked for those weeks.  There is no 
documentation of hours worked in the following weeks up until 
his termination at the end of May 2004.  On remand, the RO 
should seek this information from the veteran's employer at 
that time.  

Accordingly, the case is REMANDED for the following action:    

1.  The RO should contact the veteran's 
previous employer, [redacted], and ask that it provide 
earnings and leave information for the 
veteran from January 2004 through the 
date of his termination of employment in 
May 2004.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to assess the current 
severity of the veteran's service-
connected intervertebral disc syndrome.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  All indicated tests and 
studies should be completed as deemed 
necessary by the examiner.  In addition 
to reporting all subjective complaints 
and objective findings on examination, 
the examiner is asked to offer an opinion 
as to the extent to which the veteran's 
service-connected intervertebral disc 
syndrome affects his ability to work.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

